United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS      August 17, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 03-41618
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MICHAEL MALVEAUX,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:03-CR-86-1
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Michael Malveaux appeals his guilty-plea conviction and

sentence for being a felon in possession of a firearm.       Malveaux

argues that the district court erred in applying the enhancement

provision found in U.S.S.G. § 2K2.1(b)(5) of the Sentencing

Guidelines, because there was no evidence that Malveaux possessed

a firearm in connection with another felony offense.     After a

thorough review of the record and the applicable law of this

circuit, we hold that the district court did not err, as a matter


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-41618
                               -2-

of law, in concluding that the firearm possession was “in

connection with” the drug possession.    See United States

v. Armstead, 114 F.3d 504, 512 (5th Cir. 1997); United States v.

Condren, 18 F.3d 1190, 1193, 1199-1200 (5th Cir. 1994).

Accordingly, the district court correctly applied U.S.S.G.

§ 2K2.1(b)(5), and the judgment of the district court is

AFFIRMED.